Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-9 and 11, in the reply filed on February 8, 2021 is acknowledged.  The traversal is on the ground(s) that there is no evidence of the cited references teaching a multi-cone anchoring element. Thus, the Examiner has not fully considered the claimed technical features as a whole and has not fully met the burden of showing that Groups I and II lack unity of invention.  This is not found persuasive because Parker (US Patent No. 4,305,687) teaches a rock bolt anchor which comprises a series of three stacked wedge elements 74, 75 and 76 which are each in the form of inverted, truncated cones (col. 7, lines 36-38).
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 - Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11) in view of Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) and Parker (US Patent No. 4,305,687).
Regarding claim 1, Blandin teaches a method for coating a cold-worked multi-cone anchoring element for chemical fastening technology (= preamble) [MPEP § 2111.02], comprising:
i) electrogalvanizing (= zinc (EZ or HDG)) a cold-rolled steel (= cold-rolled steel) sheet (= the sheet metal of the automotive body) [page 2, line 23],
ii) applying a protective coating (= electrocoat), 
iii) applying a primer (= base coat), and 
iv) applying a final coating (= clear coat) [page 2, Fig. 1].
The method of Blandin differs from the instant invention because Blandin does not disclose wherein the cold-rolled steel sheet is a cold-worked multi-cone anchoring element for chemical fastening technology.
Blandin teaches a paint system comprising EZ zinc, an electrocoat, a base coat and a 

clear coat that protects a cold-rolled steel sheet against corrosion (pages 1-2, “2. The paint system to protect against corrosion”).
Scott teaches an environmentally friendly anticorrosion coating for high strength fasteners (see Title). Proposed was a multilayer coating system (Fig 3) consisting of a conventional zinc phosphate pretreatment followed by a zinc flake based primer, then a cationic electrodeposition topcoat (page 4, lines 4-6). Both flat cold-rolled steel panels and steel fasteners were tested (page 4, lines 15-16).
	Parker teaches that:
FIG. 7 shows an alternative embodiment of the rock bolt and anchor of the present invention. In FIG. 7 the rock bolt is generally designated by the numeral 73 and is shown inserted in place in hole 41 which has been formed in rock formation 42. At the upper end of rock bolt 73 is a rock bolt anchor which comprises a series of three stacked wedge elements 74, 75 and 76 which are each in the form of inverted, truncated cones. Rock bolt 73 further optionally includes a grout-retaining ring 77 that serves to retard the flow of grout 78 from the hole 41 so the grout can harden in place around wedge elements 74, 75 and 76 to thereby secure or lock the rock bolt in place. Further, the ring prevents a large collar of grout from forming below the collar along the shaft of the rock bolt. Such collars of grout are undesirable and can interfere with the optimum operation of the present bolt anchoring system (col. 7, lines 31-47).

Surface condition of the rock bolt anchor is important. Experimental test results demonstrate that rusty surface finishes and other rough surfaces tend to bond well to the grout and are not desirable on the rock bolt anchor. Coatings (e.g. organic coatings or foil or lubricants) can be applied to the surface of the rock bolt anchors to improve slippage. However, bonded lubricants such as Teflon or molybdenum disulfide are preferred over soft lubricants such as greases since the latter tend to be rubbed off the tapered surfaces when a rock bolt anchor is spun through the grout (col. 13, lines 11-21).

A rock bolt anchor was fabricated from cold rolled steel according to the general configuration shown in FIG. 9 using, however, only two wedge shaped elements rather than the three shown in FIG. 9 (col. 14, lines 11-14). 

	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the cold-rolled steel sheet described by Blandin with wherein the cold-rolled steel sheet is a cold-worked multi-cone anchoring element for chemical fastening technology because a rock bolt anchor, which comprises a series of stacked wedge elements which are each in the form of inverted, truncated cones, fabricated from cold rolled steel is a fastener which exhibits rusty surface finishes which are not desirable on the rock bolt anchor where applying a paint system comprising EZ zinc, an electrocoat, a base coat and a clear coat would protect the cold-rolled steel of the rock bolt anchor against corrosion.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 3, Blandin teaches the method in which ii) further comprises baking of the protective coating (= then baked to crosslink the paint) [page 3, line 7].
	Regarding claim 5, Scott teaches the method in which iii) further comprises baking the primer (= the parts are then emptied onto a conveyor belt which passes through a curing oven) [page 14, lines 20-21].

II.	Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandin 

et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 - Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11) in view of Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) and Parker (US Patent No. 4,305,687) as applied to claims 1, 3 and 5 above, and further in view of Klos (US Patent Application Publication No. 2006/0228575 A1). 
	Blandin, Scott and Parker are as applied above and incorporated herein.
Regarding claim 2, the method of Blandin differs from the instant invention because Blandin does not disclose in which i) comprises dipping of the cold-worked multi-cone anchoring element at a current density in the range of 0.5 to 1.0 A/dm2.
Blandin teaches 6-12 µm of EZ zinc (page 2, Fig. 1).
	Klos teaches that the metal body to be coated include fasteners (pages 2-3, [0031]). The uncoated metal bodies are first are advanced into zinc coating equipment wherein a zinc layer is applied (page 3, [0050]). Any suitable method can be used, zinc coating will typically be accomplished by galvanic methods, i.e. by introducing the metal body into a zinc plating bath using an acidic electrolyte containing Zn2+ ions and applying an electric current to cathodically precipitate finely crystalline zinc (page 4, [0051]). 
A zinc plating layer of about 10 micrometer thickness was cathodically formed on the outer surface of a bolt by applying an electric current at a density of 0.5-1 A/dm2 (page 10, [0147]). 
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified (i) described by the Blandin combination with in which i) comprises dipping of the cold-worked multi-cone anchoring element at a current density in the range of 0.5 to 1.0 A/dm2 because introducing a metal body into a zinc plating bath and applying an electric current at a density of 0.5-1 A/dm2 to the bath electroplates a zinc plating layer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 9, the method of Blandin differs from the instant invention because Blandin does not disclose in which the final coating is a wax coating.
Parker teaches that:
Surface condition of the rock bolt anchor is important. Experimental test results demonstrate that rusty surface finishes and other rough surfaces tend to bond well to the grout and are not desirable on the rock bolt anchor. Coatings (e.g. organic coatings or foil or lubricants) can be applied to the surface of the rock bolt anchors to improve slippage. However, bonded lubricants such as Teflon or molybdenum disulfide are preferred over soft lubricants such as greases since the latter tend to be rubbed off the tapered surfaces when a rock bolt anchor is spun through the grout (col. 13, lines 11-21).

	Klos teaches that:
The lubricant material applied according to this invention comprises a lubricant that is suitable for coating of threaded fastening elements. Such lubricants are, for example, defined in specification no. VDA 235-101 dated October 1999 of the German Automobile Association. While there is no particular restriction with regard to the selection of the lubricant used in the process of the instant invention, it is desirable that the lubricant has the properties listed in point 2 of VDA 235-101 dated October 1999. Such lubricants are generally known and widely used in the art (page 10, [0135]).

Examples for suitable lubricants for this purpose include molybdenum sulfide, fluorinated polymers (in particular teflon), waxes (in particular polymer based waxes such as polyethylene waxes, 

polyvinylether waxes, ethylene copolymer waxes, montanic acid waxes, and montanic ester waxes), wax esters, paraffines, stearates, graphite, oils (in particular silicon oils), and mixtures hereof (page 10, [0136]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the final coating described by the Blandin combination with in which the final coating is a wax coating because waxes (in particular polymer based waxes such as polyethylene waxes, polyvinylether waxes, ethylene copolymer waxes, montanic acid waxes, and montanic ester waxes) are lubricants that are suitable for coating of threaded fastening elements to improve slippage.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 - Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11) in view of Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) and 

Parker (US Patent No. 4,305,687) as applied to claims 1, 3 and 5 above, and further in view of Watanabe et al. (US Patent No. 6,395,162).
	Blandin, Scott and Parker are as applied above and incorporated herein.
	Regarding claim 4, the method of Blandin differs from the instant invention because Blandin does not disclose the method in which the protective coating is baked for 30 minutes at a minimum of 170°C.
	Blandin teaches that the cationic E-coat process is used to provide a corrosion resistant film (page 3, line 3). Parts are removed from the bath, rinsed to reclaim undeposited paint solids, and then baked to crosslink the paint (see Fig. 3) [page 3, lines 6-7].
	Watanabe teaches that:
A shell body was formed by equipping these outer cover parts to the main body and dipped into a cationic electrodeposition paint (”Elecron #9600 Gray”, a product of Kansai Paint Co., Ltd; epoxy resin type) bath to coat the portion with exposed metal of the shell body under the conditions of bath temperature 28o C., voltage 250 V, and totally dipped current passing time 2 minutes. After washing with water the electrodeposition coating film was cured by heating at 170o C. for 30 minutes. The thickness of the flat portion of the electrodeposition coating film was 20 µm (col. 7, lines 58-67).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective coating described by the Blandin combination with in which the protective coating is baked for 30 minutes at a minimum of 170°C because heating at 170o C. for 30 minutes cures a cationic electrodeposition paint film.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

	Regarding claim 7, Watanabe teaches in which the protective coating is an organic protective layer (= a cationic electrodeposition paint (”Elecron #9600 Gray”, a product of Kansai Paint Co., Ltd; epoxy resin type) bath to coat) having a minimum baking temperature of 170°C and a baking time of approximately 30 minutes (= the electrodeposition coating film was cured by heating at 170o C. for 30 minutes) [page 7, lines 58-67].

IV.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 - Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11) in view of Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) and Parker (US Patent No. 4,305,687) as applied to claims 1, 3 and 5 above, and further in view of Sato (US Patent No. 4,098,620) and Friel et al. (“Acrylic Polymers as Coatings Binders,” Paint and Coating Testing Manual: Fourteenth Edition, Ed. JV Koleske, ASTM Manual Series, Ann Arbor, MI (1995): 41, pp. 49-64).
	Blandin, Scott and Parker are as applied above and incorporated herein.
Regarding claim 6, the method of Blandin differs from the instant invention because Blandin does not disclose in which the primer is baked for 30 minutes at a maximum of 180°C.
Blandin teaches 12-25 µm of base coat (page 2, Fig. 1).
Scott teaches a zinc rich primer (page 14).

Sato teaches that:
The pre-paint coatings, which may also be termed herein as an “undercoating” or “base coating”, 
can contain a particulate metal such as aluminum, manganese, zinc and magnesium. These particulate metals have been disclosed as useful in bonding coating compositions, containing a hexavalent chromium-providing substance and reducing agent therefor, in U.S.  Pat.  No. 3,671,331 (col. 2, lines 33-40).

In formulating the weldable primers, the binder component can be made up of resins at least one of which will be hydroxyl-containing. Thus the binder components for the zinc-rich primer can be polyamide resins combined with epoxy resins, although other binder materials have been found to be compatible with particulate zinc pigment, e.g., acrylic resin, nitrocellulose resin, and epoxy esters including epoxy ester medium oil content linseed oil. It is preferred that the binder component contain some epoxy resin (col. 4, lines 1-10).

	Friel teaches using acrylic polymers as coatings binders. A white enamel based on an acid functional acrylic resin cross-linked with Bisphenol A based epoxy (baked 39 minutes at approximately 180oC) [page 54, Table 1].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the primer described by the Blandin combination with in which the primer is baked for 30 minutes at a maximum of 180°C because baking for 39 minutes at approximately 180oC cures an acrylic resin primer.
A prima facie case of obviousness exists where claimed ranges and prior art ranges do 
not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	Furthermore, Friel teaches that the higher the bake temperature, the shorter the bake time required for cure. To determine the optimum conditions for a given system, it is best to cure that system at a variety of baking conditions and then measure properties to determine 

the temperature and time required for maximum performance (page 54, left column, lines 30-36).
	Regarding claim 8, Friel teaches in which the primer is an organic binder system on an 
acrylate basis, having a maximum baking temperature of 180°C and a baking time of approximately 30 minutes (= a white enamel based on an acid functional acrylic resin cross-linked with Bisphenol A based epoxy (baked 39 minutes at approximately 180oC)) [page 54, Table 1].

V.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 - Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11) in view of Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) and Parker (US Patent No. 4,305,687) as applied to claims 1, 3 and 5 above, and further in view of  Wiesenfeld et al. (US Patent No. 5,054,146).
Blandin, Scott and Parker are as applied above and incorporated herein.
	Regarding claim 11, the method of Blandin differs from the instant invention because Blandin does not disclose in which the cold-worked multi-cone anchoring element consists of carbon-containing steel with increased corrosion resistance.
	Parker teaches that a rock bolt anchor was fabricated from cold rolled steel (col. 14, lines 

11-12).
	Wiesenfeld teaches that the rock bolt is formed from a carbon steel bar 1 of circular or near circular cross-section having a diameter g. Carbon steel is used because of its ability to deform relatively easily (col. 3, line 66 to col. 4, line 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold-worked multi-cone anchoring element described by the Blandin combination with in which the cold-worked multi-cone anchoring element consists of carbon-containing steel with increased corrosion resistance because a rock bolt is formed from a carbon steel bar. Carbon steel is used because of its ability to deform relatively easily.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

VI.	Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) in view of Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 - Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11)  and Parker (US Patent No. 4,305,687).

	Scott teaches a method for coating a cold-worked multi-cone anchoring element for chemical fastening technology (= preamble) [MPEP § 2111.02], comprising: 
i) providing an anchoring element (= steel fasteners) [page 4, line 16],
ii) applying a protective coating (= zinc phosphate fastener),
iii) applying a primer (= zinc-rich primer applied), and
iv) applying a final coating (= electrocoat topcoat applied) [page 4, Fig. 3].
The method of Scott differs from the instant invention because Scott does not disclose the following:
	a.	Electrogalvanizing the anchoring element.
Scott teaches an environmentally friendly anticorrosion coating for high strength fasteners (see Title). Proposed was a multilayer coating system (Fig 3) consisting of a conventional zinc phosphate pretreatment followed by a zinc flake based primer, then a cationic electrodeposition topcoat (page 4, lines 4-6). Both flat cold-rolled steel panels and steel fasteners were tested (page 4, lines 15-16).
	Parker teaches a rock bolt anchor fabricated from cold rolled steel (col. 14, lines 11-12).
Blandin teaches a paint system comprising EZ zinc, an electrocoat, a base coat and a clear coat that protects a cold-rolled steel sheet against corrosion (pages 1-2, “2. The paint system to protect against corrosion”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Scott combination by electrogalvanizing the anchoring element because EZ zinc provides sacrificial 

corrosion protection on cold rolled steel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
 	b.	Wherein the anchoring element is a cold-worked multi-cone anchoring element.
Scott teaches an environmentally friendly anticorrosion coating for high strength fasteners (see Title). Proposed was a multilayer coating system (Fig 3) consisting of a conventional zinc phosphate pretreatment followed by a zinc flake based primer, then a cationic electrodeposition topcoat (page 4, lines 4-6). Both flat cold-rolled steel panels and steel fasteners were tested (page 4, lines 15-16).
	Parker teaches that:
FIG. 7 shows an alternative embodiment of the rock bolt and anchor of the present invention. In FIG. 7 the rock bolt is generally designated by the numeral 73 and is shown inserted in place in hole 41 which has been formed in rock formation 42. At the upper end of rock bolt 73 is a rock bolt anchor which comprises a series of three stacked wedge elements 74, 75 and 76 which are each in the form of inverted, truncated cones. Rock bolt 73 further optionally includes a grout-retaining ring 77 that serves to retard the flow of grout 78 from the hole 41 so the grout can harden in place around wedge elements 74, 75 and 76 to thereby secure or lock the rock bolt in place. Further, the ring prevents a large collar of grout from forming below the collar 
along the shaft of the rock bolt. Such collars of grout are undesirable and can interfere with the optimum operation of the present bolt anchoring system (col. 7, lines 31-47).

Surface condition of the rock bolt anchor is important. Experimental test results demonstrate that rusty surface finishes and other rough surfaces tend to bond well to the grout and are not desirable on the rock bolt anchor. Coatings (e.g. organic coatings or foil or lubricants) can be applied to the 

surface of the rock bolt anchors to improve slippage. However, bonded lubricants such as Teflon or molybdenum disulfide are preferred over soft lubricants such as greases since the latter tend to be rubbed off the tapered surfaces when a rock bolt anchor is spun through the grout (col. 13, lines 11-21).

A rock bolt anchor was fabricated from cold rolled steel according to the general configuration shown in FIG. 9 using, however, only two wedge shaped elements rather than the three shown in FIG. 9 (col. 14, lines 11-14). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anchoring element described by Scott with wherein the anchoring element is a cold-worked multi-cone anchoring element because a rock bolt anchor, which comprises a series of stacked wedge elements which are each in the form of inverted, truncated cones, fabricated from cold rolled steel is a fastener which exhibits rusty surface finishes which are not desirable on the rock bolt anchor where applying a multilayer coating comprising a zinc phosphate treatment, a zinc-rich primer and an electrocoat topcoat would protect the cold-rolled steel of the rock bolt anchor against corrosion.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 5, Scott teaches the method in which iii) further comprises baking the primer (= the parts are then emptied onto a conveyor belt which passes through a curing oven) 

[page 14, lines 20-21].

VII.	Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) in view of Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 - Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11)  and Parker (US Patent No. 4,305,687) as applied to claims 1 and 5 above, and further in view of Klos (US Patent Application Publication No. 2006/0228575 A1). 
	Scott, Blandin and Parker are as applied above and incorporated herein.
Regarding claim 2, the method of Scott differs from the instant invention because Scott does not disclose in which i) comprises dipping of the cold-worked multi-cone anchoring element at a current density in the range of 0.5 to 1.0 A/dm2.
Blandin teaches 6-12 µm of EZ zinc (page 2, Fig. 1).
	Klos teaches that the metal body to be coated include fasteners (pages 2-3, [0031]). The uncoated metal bodies are first are advanced into zinc coating equipment wherein a zinc layer is applied (page 3, [0050]). Any suitable method can be used, zinc coating will typically be accomplished by galvanic methods, i.e. by introducing the metal body into a zinc plating bath using an acidic electrolyte containing Zn2+ ions and applying an electric current to cathodically precipitate finely crystalline zinc (page 4, [0051]). 

A zinc plating layer of about 10 micrometer thickness was cathodically formed on the outer surface of a bolt by applying an electric current at a density of 0.5-1 A/dm2 (page 10, [0147]). 

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified (i) described by the Scott combination with in which i) comprises dipping of the cold-worked multi-cone anchoring element at a current density in the range of 0.5 to 1.0 A/dm2 because introducing a metal body into a zinc plating bath and applying an electric current at a density of 0.5-1 A/dm2 to the bath electroplates a zinc plating layer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 9, the method of Scott differs from the instant invention because Scott does not disclose in which the final coating is a wax coating.
Parker teaches that:
Surface condition of the rock bolt anchor is important. Experimental test results demonstrate that rusty surface finishes and other rough surfaces tend to bond well to the grout and are not desirable on the rock bolt anchor. Coatings (e.g. organic coatings or foil or lubricants) can be applied to the surface of the rock bolt anchors to improve slippage. However, bonded lubricants such as Teflon or molybdenum disulfide are preferred over soft lubricants such as greases since the latter tend to be rubbed off the tapered surfaces when a rock bolt anchor is spun through the grout (col. 13, lines 11-21).

	Klos teaches that:
The lubricant material applied according to this invention comprises a lubricant that is suitable for coating of threaded fastening elements. Such lubricants are, for example, defined in specification no. VDA 235-101 dated October 1999 of the German Automobile Association. While there is no 

particular restriction with regard to the selection of the lubricant used in the process of the instant invention, it is desirable that the lubricant has the properties listed in point 2 of VDA 235-101 dated October 1999. Such lubricants are generally known and widely used in the art (page 10, [0135]).

Examples for suitable lubricants for this purpose include molybdenum sulfide, fluorinated polymers (in particular teflon), waxes (in particular polymer based waxes such as polyethylene waxes, polyvinylether waxes, ethylene copolymer waxes, montanic acid waxes, and montanic ester waxes), wax esters, paraffines, stearates, graphite, oils (in particular silicon oils), and mixtures hereof (page 10, [0136]).

It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to have modified the final coating described by the Scott combination with in which the final coating is a wax coating because waxes (in particular polymer based waxes such as polyethylene waxes, polyvinylether waxes, ethylene copolymer waxes, montanic acid waxes, and montanic ester waxes) are lubricants that are suitable for coating of threaded fastening elements to improve slippage.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VIII.	Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries 

Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) in view of Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 - Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11)  and Parker (US Patent No. 4,305,687) as applied to claims 1 and 5 above, and further in view of Watanabe et al. (US Patent No. 6,395,162).
	Scott, Blandin and Parker are as applied above and incorporated herein.
Regarding claim 3, the method of Scott differs from the instant invention because Scott does not disclose in which ii) further comprises baking of the protective coating.
	Blandin teaches a protective system comprising EZ zinc, phosphatation and electrocoat (page 2, Fig. 1). The cationic E-coat process is used to provide a corrosion resistant film (page 3, line 1). Parts are removed from the bath, rinsed to reclaim undeposited paint solids, and then baked to crosslink the paint (see Fig. 3) [page 3, lines 4-5].
	Watanabe teaches that:
A shell body was formed by equipping these outer cover parts to the main body and dipped into a cationic electrodeposition paint (”Elecron #9600 Gray”, a product of Kansai Paint Co., Ltd; epoxy resin type) bath to coat the portion with exposed metal of the shell body under the conditions of bath temperature 28o C., voltage 250 V, and totally dipped current passing time 2 minutes. After washing with water the electrodeposition coating film was cured by heating at 170o C. for 30 minutes. The thickness of the flat portion of the electrodeposition coating film was 20 µm (col. 7, lines 58-67).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified (ii) described by the Scott combination with in which step ii) further comprises baking of the protective coating because heating at 

170o C. for 30 minutes cures an electrodeposited cationic electrodeposition paint film as part of a protective system for cold rolled steel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 4, Watanabe teaches the method in which the protective coating is baked for 30 minutes at a minimum of 170°C (= the electrodeposition coating film was cured by heating at 170o C. for 30 minutes) [page 7, lines 65-66].
	Regarding claim 7, Watanabe teaches in which the protective coating is an organic protective layer (= a cationic electrodeposition paint (”Elecron #9600 Gray”, a product of Kansai Paint Co., Ltd; epoxy resin type) bath to coat) having a minimum baking temperature of 170°C 
and a baking time of approximately 30 minutes (= the electrodeposition coating film was cured by heating at 170o C. for 30 minutes) [page 7, lines 58-67].

IX.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) in view of Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 
- Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11)  and Parker (US Patent No. 4,305,687)  as applied to claims 1 and 5 above, and further in view of 

Sato (US Patent No. 4,098,620) and Friel et al. (“Acrylic Polymers as Coatings Binders,” Paint and Coating Testing Manual: Fourteenth Edition, Ed. JV Koleske, ASTM Manual Series, Ann Arbor, MI (1995): 41, pp. 49-64).
	Scott, Blandin and Parker are as applied above and incorporated herein.
Regarding claim 6, the method of Scott differs from the instant invention because Scott does not disclose in which the primer is baked for 30 minutes at a maximum of 180°C.
Scott teaches a zinc rich primer (page 14).
Blandin teaches 12-25 µm of base coat (page 2, Fig. 1).
Sato teaches that:
The pre-paint coatings, which may also be termed herein as an “undercoating” or “base coating”, 
can contain a particulate metal such as aluminum, manganese, zinc and magnesium. These particulate metals have been disclosed as useful in bonding coating compositions, containing a hexavalent chromium-providing substance and reducing agent therefor, in U.S.  Pat.  No. 3,671,331 (col. 2, lines 33-40).

In formulating the weldable primers, the binder component can be made up of resins at least one of which will be hydroxyl-containing. Thus the binder components for the zinc-rich primer can be polyamide resins combined with epoxy resins, although other binder materials have been found to be compatible with particulate zinc pigment, e.g., acrylic resin, nitrocellulose resin, and epoxy esters including epoxy ester medium oil content linseed oil. It is preferred that the binder component contain some epoxy resin (col. 4, lines 1-10).

	Friel teaches using acrylic polymers as coatings binders. A white enamel based on an acid functional acrylic resin cross-linked with Bisphenol A based epoxy (baked 39 minutes at approximately 180oC) [page 54, Table 1].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the primer described by the Scott 

combination with in which the primer is baked for 30 minutes at a maximum of 180°C because baking for 39 minutes at approximately 180oC cures an acrylic resin primer.
	A prima facie case of obviousness exists where claimed ranges and prior art ranges do 
not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
Furthermore, Friel teaches that the higher the bake temperature, the shorter the bake time required for cure. To determine the optimum conditions for a given system, it is best to cure that system at a variety of baking conditions and then measure properties to determine the temperature and time required for maximum performance (page 54, left column, lines 30-36).
	Regarding claim 8, Friel teaches in which the primer is an organic binder system on an 
acrylate basis, having a maximum baking temperature of 180°C and a baking time of approximately 30 minutes (= a white enamel based on an acid functional acrylic resin cross-linked with Bisphenol A based epoxy (baked 39 minutes at approximately 180oC)) [page 54, Table 1].

X.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (“Environmentally Friendly Anticorrosion Coating for High Strength Fasteners,” PPG Industries Inc Allison Park PA PPG Coatings and Resins Group (2011 Jan 1), pp. 1-42) in view of Blandin et al. (“Trends in the Automotive Paint Industry for Corrosion Protection,” (July 1, 2004) Conference: EUROCORR 2004: long term prediction and modeling of corrosion, EUROCORR 2004 

- Prevision a long terme et modelisation de la corrosion, Nice (France), 12-16 Sep 2004, pp. 1-11)  and Parker (US Patent No. 4,305,687) as applied to claims 1 and 5 above, and further in view of Wiesenfeld et al. (US Patent No. 5,054,146).
Scott, Blandin and Parker are as applied above and incorporated herein.
	Regarding claim 11, the method of Scott differs from the instant invention because Scott does not disclose in which the cold-worked multi-cone anchoring element consists of carbon-containing steel with increased corrosion resistance.
Parker teaches that a rock bolt anchor was fabricated from cold rolled steel (col. 14, lines 11-12).
	Wiesenfeld teaches that the rock bolt is formed from a carbon steel bar 1 of circular or near circular cross-section having a diameter g. Carbon steel is used because of its ability to deform relatively easily (col. 3, line 66 to col. 4, line 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold-worked multi-cone anchoring element described by the Scott combination with in which the cold-worked multi-cone anchoring element consists of carbon-containing steel with increased corrosion resistance because a rock bolt is formed from a carbon steel bar. Carbon steel is used because of its ability to deform relatively easily.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokoyama et al. (US Patent Application Publication No. 2007/0026154 A1) is cited to teach that:
In producing a finish of automotive quality on a substrate, as indicated above, multiple layers of coatings are generally used. A typical automobile steel panel or substrate has, for example, several layers of coatings. The substrate is typically first coated with an inorganic rust-proofing zinc or iron phosphate layer over which is provided a corrosion resistant primer which can be an electrocoated primer or a repair primer. A typical electrocoated primer, which is mainly used in OEM applications, comprises an epoxy polyester and various epoxy resins. A typical repair primer for refinish applications comprises an alkyd resin. Optionally, a primer surfacer can be applied over the primer coating to provide better appearance and/or improved adhesion of the basecoat to the primer coat. A pigmented basecoat or colorcoat is next applied over the primer surfacer. A typical basecoat comprises a pigment, which may include metallic flakes in the case of a metallic finish, and polyester or acrylourethane as a film-forming binder.  A clearcoat is then applied to the pigmented basecoat (colorcoat). The primer-surfacer, clearcoat and colored basecoat layers are generally considered the top coat system (page 4, [0044]).

	Thomae (US Patent Application Publication No. 2006/0008668 A1) is cited to teach that:
The fastener industry applies corrosion protection systems to approximately 90% of its manufactured product. In general the main type of corrosion protection system used on fasteners is an electrogalvanizing deposit of zinc followed by a sealing polymeric sheath or envelope (chromates). The salt spray protection to red corrosion in these types of systems ranges from 48 to 168 hours. With the inception of the automotive directives many of the new corrosion systems in the industry have turned to trivalent (CrIII) chromates, and top coat sealers (pages 1-2, [0021]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 12, 2021